Citation Nr: 0842876	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO. 06-21 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purpose of establishing entitlement to Department 
of Veterans Affairs (VA) compensation and pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
active service, including from August 1967 until August 1968, 
and died in July 2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that the appellant 
had not been married to the veteran for one year or more 
prior to his death.  A February 2006 RO administrative 
decision recognized the appellant as the surviving spouse of 
the veteran, based on common law marriage, from September [redacted], 
2004 until his death on July [redacted], 2005.  The appellant 
testified during a hearing held at the RO before the 
undersigned in August 2008.  A transcript of the proceeding 
is of record.  


FINDINGS OF FACT

1.  The appellant and veteran held themselves out as married 
since January 2004.

2.  The appellant's divorce from her first husband was 
effective September [redacted], 2004.

3.  The appellant and veteran were married by ceremony on 
November [redacted], 2004. 

4.  The veteran died on July [redacted], 2005, less than one year 
after his common law marriage, following the appellant's 
divorce from her first husband, and his marriage by ceremony 
to the appellant.  


CONCLUSION OF LAW

Neither the common law marriage nor the marriage by ceremony 
between the veteran and the appellant meets the time 
requirements for the purpose of eligibility for Department of 
Veterans Affairs (VA), DIC benefits.  38 U.S.C.A. §§ 101(3), 
1541, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.54 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed. Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this claim because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts. See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

The appellant, the widow of the veteran, seeks eligibility 
for VA DIC benefits. She states that she should qualify for 
such benefits based on her and the veteran's claimed common 
law marriage, which she claims existed since January 2004, 
prior to her September [redacted], 2004, divorce from her first 
husband and the November [redacted], 2004 marriage by ceremony to the 
veteran. 

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran, and after September 19, 1962, lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person. 38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50.

DIC benefits may be paid to a surviving spouse of a veteran 
who died on or after January 1, 1957, who was married to the 
veteran: (1) Before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease cause the death of the veteran was incurred or 
aggravated, or (2) For 1 year or more, or (3) For any period 
of time if a child was born of the marriage, or was born to 
them before the marriage. 38 C.F.R. § 3.54(c).

In the present case, it is not disputed that the appellant 
and the veteran were holding themselves out as married since 
January 2004, which was accepted by VA in a February 2006 
administrative decision.  The appellant, however, was still 
married to her first husband in January 2004 and was not 
divorced from him until September [redacted], 2004.  In South 
Carolina, the state of residence of the appellant and the 
veteran during their marriage and at the time of his death, 
if there is an impediment to marriage, such as one party's 
existing marriage to a third person, no common-law marriage 
may be formed, regardless of whether mutual assent is 
present.  Callen v. Callen, 620 S.E.2d 59, 62 (S.C. 2005).  
Therefore, the appellant would not have been able to have a 
common law marriage to the veteran until September [redacted], 2004, 
which was less than 1 year prior to his death in July [redacted], 
2005 death.  No evidence has been presented to show, nor has 
it ever been contended, that the appellant and the veteran 
ever had a child together.  

Thus, although she is the veteran's legal widow, the 
appellant does not qualify to receive DIC as the veteran's 
surviving spouse based upon either her common law marriage or 
her marriage by ceremony, since both occurred less than one 
year before he died.  

As this discussion illustrates, the law and regulations 
concerning VA DIC benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that she should be 
entitled to the benefits based on the fact that she was the 
sole caretaker of the veteran prior to his death; 
unfortunately, the Board has no authority to act outside the 
constraints of the statutory and regulatory criteria.

After a thorough review of all the evidence under the 
pertinent law and regulations, the Board can only conclude 
that there is no provision that could possibly permit a grant 
of these benefits on the facts of this case as they relate to 
the issue of whether the appellant's common law marriage or 
marriage by ceremony to the veteran, could have entitled her 
to VA death pension benefits.

In summary, the appellant was still married to her first 
husband until September [redacted], 2004.  As such, the earliest time 
she could be married to the veteran was September [redacted], 2004, 
which would make any valid marriage to the veteran to be for 
less than one year prior to his death on July [redacted], 2005.  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that in a case where the law is dispositive, the claim 
should be denied because of the absence of legal merit. 
Sabonis v .Brown, 6 Vet. App. 426 (1994).




ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of establishing entitlement to VA 
compensation and pension benefits is denied.  


____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


